      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 1 of 241




CWASHAR0002071
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 2 of 241




CWASHAR0002072
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 3 of 241




CWASHAR0002073
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 4 of 241




CWASHAR0002074
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 5 of 241




CWASHAR0002075
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 6 of 241




CWASHAR0002076
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 7 of 241




CWASHAR0002077
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 8 of 241




CWASHAR0002078
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 9 of 241




CWASHAR0002079
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 10 of 241




CWASHAR0002080
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 11 of 241




CWASHAR0002081
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 12 of 241




CWASHAR0002082
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 13 of 241




CWASHAR0002083
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 14 of 241




CWASHAR0002084
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 15 of 241




CWASHAR0002085
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 16 of 241




CWASHAR0002086
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 17 of 241




CWASHAR0002087
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 18 of 241




CWASHAR0002088
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 19 of 241




CWASHAR0002089
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 20 of 241




CWASHAR0002090
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 21 of 241




CWASHAR0002091
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 22 of 241




CWASHAR0002092
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 23 of 241




CWASHAR0002093
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 24 of 241




CWASHAR0002094
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 25 of 241




CWASHAR0002095
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 26 of 241




CWASHAR0002096
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 27 of 241




CWASHAR0002097
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 28 of 241




CWASHAR0002098
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 29 of 241




CWASHAR0002099
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 30 of 241




CWASHAR0002100
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 31 of 241




CWASHAR0002101
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 32 of 241




CWASHAR0002102
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 33 of 241




CWASHAR0002103
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 34 of 241




CWASHAR0002104
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 35 of 241




CWASHAR0002105
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 36 of 241




CWASHAR0002106
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 37 of 241




CWASHAR0002107
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 38 of 241




CWASHAR0002108
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 39 of 241




CWASHAR0002109
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 40 of 241




CWASHAR0002110
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 41 of 241




CWASHAR0002111
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 42 of 241




CWASHAR0002112
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 43 of 241




CWASHAR0002113
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 44 of 241




CWASHAR0002114
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 45 of 241




CWASHAR0002115
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 46 of 241




CWASHAR0002116
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 47 of 241




CWASHAR0002117
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 48 of 241




CWASHAR0002118
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 49 of 241




CWASHAR0002119
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 50 of 241




CWASHAR0002120
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 51 of 241




CWASHAR0002121
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 52 of 241




CWASHAR0002122
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 53 of 241




CWASHAR0002123
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 54 of 241




CWASHAR0002124
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 55 of 241




CWASHAR0002125
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 56 of 241




CWASHAR0002126
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 57 of 241




CWASHAR0002127
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 58 of 241




CWASHAR0002128
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 59 of 241




CWASHAR0002129
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 60 of 241




CWASHAR0002130
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 61 of 241




CWASHAR0002131
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 62 of 241




CWASHAR0002132
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 63 of 241




CWASHAR0002133
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 64 of 241




CWASHAR0002134
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 65 of 241




CWASHAR0002135
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 66 of 241




CWASHAR0002136
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 67 of 241




CWASHAR0002137
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 68 of 241




CWASHAR0002138
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 69 of 241




CWASHAR0002139
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 70 of 241




CWASHAR0002140
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 71 of 241




CWASHAR0002141
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 72 of 241




CWASHAR0002142
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 73 of 241




CWASHAR0002143
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 74 of 241




CWASHAR0002144
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 75 of 241




CWASHAR0002145
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 76 of 241




CWASHAR0002146
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 77 of 241




CWASHAR0002147
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 78 of 241




CWASHAR0002148
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 79 of 241




CWASHAR0002149
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 80 of 241




CWASHAR0002150
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 81 of 241




CWASHAR0002151
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 82 of 241




CWASHAR0002152
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 83 of 241




CWASHAR0002153
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 84 of 241




CWASHAR0002154
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 85 of 241




CWASHAR0002155
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 86 of 241




CWASHAR0002156
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 87 of 241




CWASHAR0002157
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 88 of 241




CWASHAR0002158
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 89 of 241




CWASHAR0002159
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 90 of 241




CWASHAR0002160
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 91 of 241




CWASHAR0002161
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 92 of 241




CWASHAR0002162
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 93 of 241




CWASHAR0002163
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 94 of 241




CWASHAR0002164
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 95 of 241




CWASHAR0002165
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 96 of 241




CWASHAR0002166
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 97 of 241




CWASHAR0002167
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 98 of 241




CWASHAR0002168
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 99 of 241




CWASHAR0002169
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 100 of 241




CWASHAR0002170
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 101 of 241




CWASHAR0002171
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 102 of 241




CWASHAR0002172
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 103 of 241




CWASHAR0002173
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 104 of 241




CWASHAR0002174
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 105 of 241




CWASHAR0002175
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 106 of 241




CWASHAR0002176
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 107 of 241




CWASHAR0002177
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 108 of 241




CWASHAR0002178
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 109 of 241




CWASHAR0002179
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 110 of 241




CWASHAR0002180
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 111 of 241




CWASHAR0002181
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 112 of 241




CWASHAR0002182
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 113 of 241




CWASHAR0002183
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 114 of 241




CWASHAR0002184
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 115 of 241




CWASHAR0002185
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 116 of 241




CWASHAR0002186
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 117 of 241




CWASHAR0002187
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 118 of 241




CWASHAR0002188
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 119 of 241




CWASHAR0002189
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 120 of 241




CWASHAR0002190
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 121 of 241




CWASHAR0002191
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 122 of 241




CWASHAR0002192
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 123 of 241




CWASHAR0002193
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 124 of 241




CWASHAR0002194
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 125 of 241




CWASHAR0002195
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 126 of 241




CWASHAR0002196
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 127 of 241




CWASHAR0002197
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 128 of 241




CWASHAR0002198
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 129 of 241




CWASHAR0002199
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 130 of 241




CWASHAR0002200
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 131 of 241




CWASHAR0002201
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 132 of 241




CWASHAR0002202
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 133 of 241




CWASHAR0002203
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 134 of 241




CWASHAR0002204
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 135 of 241




CWASHAR0002205
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 136 of 241




CWASHAR0002206
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 137 of 241




CWASHAR0002207
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 138 of 241




CWASHAR0002208
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 139 of 241




CWASHAR0002209
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 140 of 241




CWASHAR0002210
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 141 of 241




CWASHAR0002211
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 142 of 241




CWASHAR0002212
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 143 of 241




CWASHAR0002213
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 144 of 241




CWASHAR0002214
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 145 of 241




CWASHAR0002215
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 146 of 241




CWASHAR0002216
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 147 of 241




CWASHAR0002217
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 148 of 241




CWASHAR0002218
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 149 of 241




CWASHAR0002219
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 150 of 241




CWASHAR0002220
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 151 of 241




CWASHAR0002221
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 152 of 241




CWASHAR0002222
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 153 of 241




CWASHAR0002223
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 154 of 241




CWASHAR0002224
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 155 of 241




CWASHAR0002225
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 156 of 241




CWASHAR0002226
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 157 of 241




CWASHAR0002227
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 158 of 241




CWASHAR0002228
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 159 of 241




CWASHAR0002229
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 160 of 241




CWASHAR0002230
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 161 of 241




CWASHAR0002231
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 162 of 241




CWASHAR0002232
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 163 of 241




CWASHAR0002233
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 164 of 241




CWASHAR0002234
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 165 of 241




CWASHAR0002235
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 166 of 241




CWASHAR0002236
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 167 of 241




CWASHAR0002237
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 168 of 241




CWASHAR0002238
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 169 of 241




CWASHAR0002239
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 170 of 241




CWASHAR0002240
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 171 of 241




CWASHAR0002241
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 172 of 241




CWASHAR0002242
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 173 of 241




CWASHAR0002243
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 174 of 241




CWASHAR0002244
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 175 of 241




CWASHAR0002245
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 176 of 241




CWASHAR0002246
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 177 of 241




CWASHAR0002247
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 178 of 241




CWASHAR0002248
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 179 of 241




CWASHAR0002249
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 180 of 241




CWASHAR0002250
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 181 of 241




CWASHAR0002251
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 182 of 241




CWASHAR0002252
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 183 of 241




CWASHAR0002253
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 184 of 241




CWASHAR0002254
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 185 of 241




CWASHAR0002255
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 186 of 241




CWASHAR0002256
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 187 of 241




CWASHAR0002257
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 188 of 241




CWASHAR0002258
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 189 of 241




CWASHAR0002259
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 190 of 241




CWASHAR0002260
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 191 of 241




CWASHAR0002261
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 192 of 241




CWASHAR0002262
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 193 of 241




CWASHAR0002263
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 194 of 241




CWASHAR0002264
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 195 of 241




CWASHAR0002265
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 196 of 241




CWASHAR0002266
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 197 of 241




CWASHAR0002267
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 198 of 241




CWASHAR0002268
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 199 of 241




CWASHAR0002269
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 200 of 241




CWASHAR0002270
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 201 of 241




CWASHAR0002271
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 202 of 241




CWASHAR0002272
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 203 of 241




CWASHAR0002273
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 204 of 241




CWASHAR0002274
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 205 of 241




CWASHAR0002275
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 206 of 241




CWASHAR0002276
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 207 of 241




CWASHAR0002277
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 208 of 241




CWASHAR0002278
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 209 of 241




CWASHAR0002279
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 210 of 241




CWASHAR0002280
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 211 of 241




CWASHAR0002281
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 212 of 241




CWASHAR0002282
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 213 of 241




CWASHAR0002283
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 214 of 241




CWASHAR0002284
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 215 of 241




CWASHAR0002285
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 216 of 241




CWASHAR0002286
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 217 of 241




CWASHAR0002287
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 218 of 241




CWASHAR0002288
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 219 of 241




CWASHAR0002289
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 220 of 241




CWASHAR0002290
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 221 of 241




CWASHAR0002291
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 222 of 241




CWASHAR0002292
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 223 of 241




CWASHAR0002293
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 224 of 241




CWASHAR0002294
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 225 of 241




CWASHAR0002295
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 226 of 241




CWASHAR0002296
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 227 of 241




CWASHAR0002297
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 228 of 241




CWASHAR0002298
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 229 of 241




CWASHAR0002299
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 230 of 241




CWASHAR0002300
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 231 of 241




CWASHAR0002301
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 232 of 241




CWASHAR0002302
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 233 of 241




CWASHAR0002303
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 234 of 241




CWASHAR0002304
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 235 of 241




CWASHAR0002305
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 236 of 241




CWASHAR0002306
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 237 of 241




CWASHAR0002307
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 238 of 241




CWASHAR0002308
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 239 of 241




CWASHAR0002309
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 240 of 241




CWASHAR0002310
      Case 2:18-cv-01115-RSL Document 179-12 Filed 04/16/19 Page 241 of 241




CWASHAR0002311
